                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


BRIAN KOPATZ                                      §

VS.                                               §             CIVIL ACTION NO. 1:17-CV-171

ASSISTANT WARDEN, VIRGIL                          §
MCMULLEN, et al.,

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff, Brian Kopatz, an inmate formerly confined at the Mark Stiles Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends Plaintiff’s Motion for Preliminary Injunction be denied.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED.

       SIGNED this the 26 day of August, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
